Citation Nr: 1046394	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post traumatic stress disorder (PTSD), to 
include depression.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from July 1962 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection for a 
nervous disorder with depression.  The Veteran filed a notice of 
disagreement dated in July 2006, and the RO issued a statement of 
the case dated in March 2007.  The Veteran filed his substantive 
appeal in May 2007.

The Board notes that the Veteran has been diagnosed with major 
depressive disorder and anxiety.  The United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for one psychiatric disorder encompasses 
claims for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board has characterized this issue as set forth 
above.

Here, the Board notes that the Veteran also submitted a claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  Under Clemons, such claim is generally included 
as one claim for an acquired psychiatric disorder, to include 
PTSD, depression and anxiety.  However, the RO, in a March 2008 
rating decision, subsequent to the July 2006 decision that denied 
service connection for a nervous disorder with depression, 
separately denied entitlement to service connection for PTSD.  
The Veteran did not appeal this decision within one year and it 
became final.  38 C.F.R. § 20.302.  

In this regard, the Board notes that a claim remains pending 
until there is either a recognition of the substance of the claim 
in an RO decision from which a claimant could deduce that the 
claim was adjudicated or an explicit adjudication of a subsequent 
"claim" for the same disability.  Ingram v. Nicholson, 21 
Vet.App. 232, 243 (2007); see also Williams v. Peake, 521 F.3d 
1348, 1349-50 (Fed. Cir. 2008) (holding that subsequent 
adjudication of a service connection claim extinguished 
identical, prior "pending" claims to the same benefit).  In this 
case, the RO explicitly adjudicated the Veteran's PTSD claim 
separately in a March 2008 decision.  The Veteran was properly 
notified and did not appeal this decision.  The Board therefore 
finds that it does not have jurisdiction of this portion of the 
Veteran's acquired psychiatric claim and that it is not part of 
the Veteran's current appeal.  38 C.F.R. § 20.302.  


FINDING OF FACT

The evidence does not demonstrate that an acquired psychiatric 
disability, to include depression and anxiety, is causally or 
etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and 
anxiety, was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in March and August 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letters notified the Veteran of the 
evidence and information necessary to substantiate his claim and 
informed him of his and VA's respective responsibilities in 
obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, service personnel records, 
and post-service medical treatment records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his claim.  In determining 
whether the duty to assist requires that a VA medical examination 
be provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, the evidence 
contained in the Veteran's claims file does not establish that 
the Veteran's diagnosed psychiatric disorders had their onset in 
service or within one year of service.  Absent evidence that 
indicates that the Veteran has a current claimed disability 
related to symptoms in service, the Board finds that a VA 
examination is not necessary for disposition of such claim.  The 
record is complete and the case is ready for review.

II. Service Connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks service connection for an 
acquired psychiatric disorder other than PTSD, to include 
depression.  

The Veteran's service treatment records indicated that that the 
Veteran was diagnosed in March 1974 with emotionally unstable 
personality disorder with explosive episodes.  The Veteran was 
noted to have had multiple disciplinary problems since entering 
the Navy, and a reduction in rate at least five times.  After 
hospitalization and evaluation, a Medical Board was convened and 
the Veteran was found unsuitable for further U.S. Naval service.  
The Medical Board report found that the Veteran suffered from 
inherent preexisting personality disorder.  There is no 
indication in the Veteran's service treatment records that the 
Veteran sought treatment for or had symptoms of any acquired 
psychiatric disorder, to include depression or anxiety, while on 
active duty.  The Veteran was discharged from active duty in May 
1974.  

After service, the Veteran's treatment notes indicate a 
longstanding history of depression and anxiety symptoms.  The 
Veteran was noted to have had one suicide attempt in 1984 when 
the relationship with his wife was ending.  A February 2006 
treatment note indicated that the Veteran had taken medication 
for depression for 20 years.  The Veteran was also noted to have 
been involved in a motor vehicle accident in 1991 resulting in 
T12 paraplegia.  A review of the Veteran's post-service treatment 
records, however, does not indicate that the Veteran's depression 
and anxiety had their onset in service or as result of the 
Veteran's military service.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's current psychiatric disorders other than PTSD.  The 
Veteran was not diagnosed with an acquired psychiatric disorder 
while in the service.  And there is no evidence of such a 
disorder within one year of service.  In this regard, the Board 
notes that the Veteran was diagnosed with a personality disorder 
in service.  However, according to VA regulations under 38 C.F.R. 
§§ 3.303(c) and 4.127, a personality disorder cannot be service 
connected.   

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence does not support a finding that the 
Veteran's diagnosed acquired psychiatric disorders had their 
onset in service or as a result of military service.  

In this regard, the Board notes that the Veteran has contended on 
his own behalf that he has a psychiatric disability related to 
his service.  In this regard, the Board notes that lay witnesses 
are competent to provide testimony or statements relating to 
symptoms or facts of events that the lay witness observed and is 
within the realm of his or her personal knowledge, but not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).   Lay evidence may also be 
competent to establish medical etiology or nexus.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA 
must consider lay evidence but may give it whatever weight it 
concludes the evidence is entitled to" and mere conclusory 
generalized lay statement that service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination.  Waters v. Shinseki, 601 
F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's diagnosed 
psychiatric disorders and his military service to be complex in 
nature.  See Woehlaert, supra (although the claimant is competent 
in certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, the claimant is 
not competent to provide evidence as to more complex medical 
questions).  Therefore, the Board finds that, as a lay person, 
the Veteran's statements regarding causation to be of little 
probative value, as he is not competent to opine on such a 
complex medical question.  In this regard, the Board also notes 
that, while the medical evidence does indicate that the Veteran 
has chronic depression and anxiety disorders and that these have 
been noted to be longstanding in nature, the medical evidence 
does not indicate the presence of depression or anxiety in 
service or for many years thereafter.  In addition, while the 
Veteran may be competent to describe his symptoms since service, 
he is not able to say that such symptoms are attributable to a 
particular disorder.  Thus, service by way of continuity of 
symptomatology is also not supported by the evidence in the 
record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran's diagnosed acquired psychiatric disorders other than 
PTSD, to include depression and anxiety, are etiologically 
related to his military service.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for an acquired psychiatric disorder other 
that PTSD, to include depression and anxiety, is denied.




_________________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


